Title: From George Washington to James McHenry, 23 April 1799
From: Washington, George
To: McHenry, James


Private 
My dear Sir,Mount Vernon 23d April 1799   
Six days do I labour, or, in other words, take exercise and devote my time to various occupations in Husbandry, and about my Mansion. On the seventh, now called the first day, for want of a place of Worship (within less than nine miles) such letters as do not require immediate acknowledgment I give answers to (Mr Lear being sick & absent). But it hath so happened, that on the two last Sundays—call them the first or seventh day as you please, I have been unable to perform the latter duty, on account of visits from Strangers, with whom I could not use the freedom to leave alone, or recommend to the care of each other, for their amusement.
This short history of the manner in which I employ my time is given by way of an apology for suffering your letters of the 30th & 31st Ulto to remain so long unanswered—acknowledged they were—and two points which related most immediately to yourself, personally, were dwelt upon in my last. Were it not for this, I should have appropriated sooner, one of the six days I am now about to borrow, for the following communications.

I have perused with attention your Instructions to General Hamilton, and can readily conceive from the purport of them what the tenor of those are which you have issued to General Pinckney. These Instructions appear to me to be well digested; and are appropriate to the ends contemplated.
I once thought, it being more regular, that the old Troops under the command of General Wilkinson, had better have remained subordinate to the Orders of Genl Hamilton—to whom, through the Department of War (for the reasons alledged in the Instructions) all Reports and returns ought to be made. But on more mature consideration of the multiplied—extensive—& chequered position of those Troops, I am disposed to believe that your plan is preferable.
In my last, I gave what I conceiv’d to be the reason why you were uninformed of the intentions of so many of the appointed Officers, and took the liberty of suggesting a mode by which their acceptance, or refusal, might speedily be ascertained—This suggestion, and your Circular (which now appears in all the Gazettes) renders it unnecessary for me to say any thing more on that head.
And if the obstacles which were opposed to the preparatory measures for Recruiting, were such as not to be overcome, like many other things—most desirable—but unattainable, we may regret the loss, though we submit to the disappointment.
Until your Circular appeared, I do not believe that it was the expectation of the newly appointed Officers (who had not received their Commissions[)], that they were to draw pay from the date of their Acceptances; and to this uncertainty, after having thrown themselves out of other business, was their discontents to be ascribed. Your circular communication, and a just arrangement of Rank hereafter, will, no doubt put all matters to rights. But if these Officers are not speedily employed in the Recruiting Service, a clamour will soon arise in another quarter, for it will be asked why are they in actual pay & unemployed.
Care will be taken, I presume, in settling relative Rank not to be governed by the date of the acceptances, for that would give to the Officers of those States who are most contiguous to the Seat of Government, advantages which would be as unjust as they are great.
I do not recollect with precision the circumstance you allude to, as having taken place in the year 1792 under the auspices of one

of your Predecesors. But however anxious Officers are to be possessed of their Commissions, I have no hesitation in declaring it as my opinion, that I see no cause they would have to complain at their being withheld, for the reasons you have mentioned, when the matter is explained to them, & they are in the receipt of the emolumts.
With respect to Connecticut, and the States South of Virginia, I was at no loss to account for the delays which had taken place in them, not only as it respected the Recruiting Service, but as it related to the appointment of the Officers also.
General Hamilton having communicated to me his arrangement of the State of Virginia into districts—& sub-divisions—with the places of rendezvous in each, I have suggested a few (unimportant) alterations in the sub-districts, with which I am best acquainted.
In the revised printed Instructions for Recruiting, which you have been pleased to send me, there are several blanks which I presume will be filled up before they are finally issued—These are to be found in the 2d 5th & 28th Articles.
The quotation of the answer given to your representation, respecting the suspension of the arrangement, & consequent delay in Recruiting; betrays a manifest want of knowledge of the Subject. There is a “tide, it is said, in all things” and there was a combination of circumstances at the passing of the Act—among which resentment was not the least—which produced an uncommon enthusiasm; & which, until it began to slacken & ebb, might have been improved to great advantage. But taking the matter up, upon the principle of the answer, could there have been a stronger reason assigned agt delay than the difficulty of obtaining Men? If the enumerated obstacles were such as would retard the Recruiting Service, it ought to have commenced with redoubled ardour. The voice of the People, as expressed by their representatives adjudged this Force necessary. The Law was positive, where then lay a Power to dispense with, or suspend it? I will go no farther however on this point; perhaps I have gone too far already; but as you have not only authorised, but requested that I would communicate my Sentiments to you with freedom and candour, I could not restrain this effusion while I acknowledge, & have declared upon all proper occasions, that you were not responsible for the delay in organizing the army; as you have been informed in my last letter.

In the case of Major Gibbs, I shall make but two short remarks—1st that it was not from any prediliction to the man that he was brought forward by the Board of Genl Officers—and 2d that I should have thought, that the testimony of Generals Lincoln, Knox, Brooks⟨,⟩ Jackson & others, added to the weight of that board, would have been a counterpoise to the objectioners; unless something injurious to his character was adduced. But with respect to young Mercer’s promotion, I cannot but express my regrets; notwithstanding the high opinion I have of his merit, and the sincere regard I entertained for his deceased father. This promotion, you may rely on it, is radically wrong; & will be felt sorely. Although no one is less disposed than I am to call in question the right of the President to make appointments (with the participation of the Senate) yet I must be permitted to add, that if there is not a good deal of circumspection observed in the exercise of it, as it respects the regulation of the army, he will find it much easier to plunge into, than to extricate himself from, embarrassments occasioned by injudicious arrangements; of this, I can speak from the experience I have had.
In the arrangement of Mr Mercer at Philadelphia, his comparative pretensions were duly considered, & a Lieutenancy was conceived to be a handsome appointment for him. Many applications for Captaincies of Dragoons, from meritorious characters, who had had Commands in the horse on the Western Expedition in 1794 could not, from the smallness of that Corps be accomodated; & on that acct only turned over to the Infantry. Among these a Captn Thos Turner, highly spoken of as a horse Officer, & a very respectable character, is numbered. How then must this Gentleman; how must Captn Randolph—so highly recommended by Genl Morgan for past services; how must others, who served through a Winter’s Campaign on that occasion with eclat; and how must the Senior Lieutenants of equal pretensions with those of Mr Mercer, feel on the appointment of a Student just from College, in preference to them? The question is easily answered; but, as there is no remedy for it now, my only motive for dwelling on the case, is to shew you how necessary precaution is, in your Military Movemts; & to prove moreover, that after five weeks diligent application of the three first Officers of your Army, their work ought not to be battered down by sinester, or local considerations, unless impeachments, or discoveries unknown, while they were about it, are of sufficient weight to effect this measure.

Having now gone through all the points of your last letters, I have only to declare that the observations I have made on the several parts of them, and the opinions delivered thereon proceed from the purest motives; and from an earnest desire that the Military system may be well composed; may harmonise in all its parts; may perfectly answer the end of its Institution, and that the President & Secretary of War may find no difficulty, but be quite easy & happy in their government of it. As it respects myself, I have no object seperated from the general welfare, to promote—I have no predelictions—no prejudices to gratify; No friends whose interests or views I wish to advance at the expence of propriety—and I may add in the sincerity of my heart, that there is no wish of it equal to that of their being no exigency in our Affrs which may call me from retirement to take the direction of our forces. With sincere esteem & regard—I am—My dear Sir Your Most Obedt & very Hble Servt

Go: Washington


In the hands of an English Gentleman lately at this place, I have seen a Map of the United States on a large Scale, Edited by Arrowsmith London—It is very necessary the Commander in Chief should be possessed of such an one. If the Public will not furnish it (in a travelling case) I would wish to have one sent to me at my own expence, if to be procured in Philadelphia.

